          Case 8:20-cr-00068-JVS Document 1 Filed 06/11/20 Page 1 of 3 Page ID #:1



 1

 2
                                                                June 11, 2020
 3
                                                                     rrp
 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                    SOUTHERN DIVISION

11   UNITED STATES OF AMERICA,                   No.   8:20-cr-00068 JVS
12                Plaintiff,                     I N F O R M A T I O N

13                v.                             [18 U.S.C. § 1343: Wire Fraud]
14   PATRICK WONG,

15                Defendant.

16

17           The United States Attorney charges:
18                                [18 U.S.C. §§ 1343, 2(a)]
19   A.      INTRODUCTORY ALLEGATIONS
20           At times relevant to this Information:
21           1.    Defendant PATRICK WONG owned and operated Freshstart Home
22   Solutions LLC (“Freshstart”) in Huntington Beach, California.
23   Freshstart was in the business of renovating and selling homes for
24   profit.
25   B.      THE SCHEME TO DEFRAUD
26           2.    Beginning in or around October 2017 and continuing until in
27   or around July 2019, in Orange County, within the Central District of
28   California, and elsewhere, defendant WONG, knowingly and with the
          Case 8:20-cr-00068-JVS Document 1 Filed 06/11/20 Page 2 of 3 Page ID #:2



 1   intent to defraud, devised, participated in, and executed a scheme to

 2   defraud and obtain money from investors by means of materially false

 3   and fraudulent representations, and the concealment of material facts

 4   in connection with a home flipping scheme.

 5           3.    In carrying out the scheme, defendant WONG engaged in the

 6   following fraudulent and deceptive acts, practices, and devices,

 7   among others:

 8                 a.    Defendant WONG, through Freshstart, solicited

 9   investors to loan money to Freshstart through promissory notes and

10   joint venture agreements secured by specific residential properties.

11   Defendant WONG promised to renovate and sell the specific property,

12   using the proceeds to pay the investor principle with interest or a

13   portion of the profits.

14                 b.    Defendant WONG promised investors that their money

15   would only be spent on renovations for the specific property

16   described in the promissory note or joint venture agreement.

17                 c.    Instead of using the funds as promised, defendant WONG

18   used the funds to make payments to other investors in a Ponzi-like

19   fashion, to pay off expenses on different properties, for his general

20   business expenses, and for his own personal purposes.

21                 d.    From the fraudulent scheme, defendant WONG caused

22   eight investors to lose approximately $1,731,556.51.

23   C.      THE USE OF AN INTERSTATE WIRE

24           4.    On or about December 5, 2018, within the Central District
25   of California, and elsewhere, for the purpose of executing the above-
26   described scheme to defraud, defendant WONG caused the transmission,
27   by means of wire communication in interstate commerce, of $300,000
28   from victim K.S.’s Charles Schwab Bank account located in San

                                                2
       Case 8:20-cr-00068-JVS Document 1 Filed 06/11/20 Page 3 of 3 Page ID #:3



 1   Francisco, California, through the servers of the Federal Reserve

 2   Bank located in East Rutherford, New Jersey, to Lawyers Title

 3   Company’s Union Bank account located in Burbank, California, for the

 4   purpose of funding a loan for the renovation of 1500 Irvine Avenue,

 5   Newport Beach, California.

 6                                               NICOLA T. HANNA
                                                 United States Attorney
 7

 8
                                                 BRANDON D. FOX
 9                                               Assistant United States Attorney
                                                 Chief, Criminal Division
10
                                                 BENJAMIN R. BARRON
11                                               Assistant United States Attorney
                                                 Chief, Santa Ana Branch Office
12
                                                 JENNIFER WAIER
13                                               Assistant United States Attorney
                                                 Deputy Chief, Santa Ana Branch
14                                               Office
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
